Title: To George Washington from Major Benjamin Tallmadge, 3 December 1779
From: Tallmadge, Benjamin
To: Washington, George


        
          Sir
          Stanwich [Fairfield County, Conn.] Decr 3d 1779
        
        By the Bearer of this I have the Honour to forward to your Excellency Dispatches from C—— Senior & C—— Junr—Possibly the Situation of the British Army is such at present that your Excellency would think it unnecessary, thro’ the severe part of the Winter, to have C—— attempt a regular Continuation of intelligence thro’ the former Channel. Crossing the Sound in the Winter is often precarious & difficult; nevertheless if your Excellency thinks proper I will endeavour to keep up the Communication with C—— as regular as possible. I cannot yet say where our Regt will Quarter this winter, however I can trust the Dispatches with a friend of mine, Mr Jackson, who will enclose them and leave them with Genl Poor to be forwarded to Hd Qrs—Any Instructions for C—— which your Excellency may have for C——, by being forwarded to me can be soon conveyed as heretofore—I shall not forget to remind C—— of the importance of opening some Channel of Communication from N.Y. across the No. River by which his intelligence can soon arrive at Hd Qrs. Yours &c.
        
          B.T.
        
      